Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the character of the lines, numbers, and letters are not sufficiently dense and dark, uniformly thick and well-defined as required by MPEP §608.02(V)(l). The lines, numbers and letters are all hand drawn making the figures difficult to read. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “stiffening ribs is reinforced” of claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6-7 and 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “ a second angle”.  Claim 1 previously recited “a second angle”. It is unclear if these are the same angles or if they are two distinct angles. If they are the same angle, Applicant should state this fact on the record.  If they are not the same angle, Applicant should change the name(s) of the angle(s) to make clear they are different and distinct angles.
Claim 9 and 10 recite “the second bearing”.  There is a lack of antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel U.S. 2010/0329867.
Re clm 1, Patel discloses a bearing housing (314, Fig. 4) configured as an end-side cover (314 covers end of 332) for a nacelle of a fluid-flow power plant, the bearing housing comprising: a cylindrical section (radially inner portion of 314) having an interior; a bearing unit (right 346) in the interior, the bearing unit including a first rolling-element (right 346) bearing having an inner ring and an outer ring rotatably disposed with respect to each other about a bearing rotational axis and defining a rolling space between them, and a first plurality of rolling elements disposed in the rolling space, a pressure line (contact angle of rolling elements of right 346) of the first bearing intersecting the bearing rotational axis at a first angle, and an angled section (upper portion of 314 is angled) extending radially outward from the cylindrical section at a second angle, the second angle being related to the first angle (since bearing 346 is fixed to 314, the first and second angle of some constant relationship and thus can be related by some constant difference between the two angles).
The limitation “for a nacelle of a fluid-flow power plant” is considered intended use of the bearing housing. MPEP 2111.02(II) states:
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997)
	As recited, the fact that the preamble states bearing housing is for covering a nacelle of a fluid-flow power plant does not structurally change or limit the bearing housing. Element 314 acts as an end-side cover for element 332 and therefore meets the requirement of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Patel U.S. 2010/0329867 in view of Bitsch U.S. 2015/0159631.
Assuming Patel does not disclose “the second angle being related to the first angle”:
Re clm 1, Patel discloses a bearing housing (314, Fig. 4) configured as an end-side cover (314 covers end of 332) for a nacelle of a fluid-flow power plant, the bearing housing comprising: a cylindrical section (radially inner portion of 314) having an interior; a bearing unit (right 346) in the interior, the bearing unit including a first rolling-element (right 346) bearing having an inner ring and an outer ring rotatably disposed with respect to each other about a bearing rotational axis and defining a rolling space between them, and a first plurality of rolling elements disposed in the rolling space, a pressure line (contact angle of rolling elements of right 346) of the first bearing intersecting the bearing rotational axis at a first angle, and an angled section (upper portion of 314 is angled) extending radially outward from the cylindrical section at a second angle.
Patel does not disclose the second angle being related to the first angle.
Bitsch teaches the housing comprising angled section (515, Fig. 2) extending radially outward at a second angle relative to first angle of the pressure line of the bearing such that the housing provides an alignment with the force path associated with the bearing ([0015]). Aligning the housing angled section with the force path reduces or eliminates bending stresses on the flange allowing for a more rigid support of the shaft via the first bearing.
It would have been obvious to one of ordinary skill in the art to modify Patel and provide the second angle being related to the first angle for the purpose of aligning the housing angled section with the force path to reduce or eliminate bending stresses on the flange allowing for a more rigid support of the shaft via the first bearing.
The limitation “for a nacelle of a fluid-flow power plant” is considered intended use of the bearing housing. MPEP 2111.02(II) states:
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997)
	As recited, the fact that the preamble states bearing housing is for covering a nacelle of a fluid-flow power plant does not structurally change or limit the bearing housing. Element 314 acts as an end-side cover for element 332 and therefore meets the requirement of the claims.
Re clm 2, the improvement of Bitsch further discloses the first angle is substantially equal to the second angle ([0015]).
Re clm 3, the improvement of Bitsch further discloses the angled section is positioned relative to the first bearing such that the pressure line of the first bearing extends through the angled section ([0015]).
	Re clm 4, Patel further discloses the angled section has a first end (radially inner portion of 314) at the cylindrical section and a second end (radially outer end) spaced from the first end, and a flange (334) attached to the second end. Patel in view of Bitsch further discloses the pressure line of the first bearing extends through the first end and the second end (applying paragraph [0015] of Bitsch to Fig. 4 of Patel).
	Re clm 5, Patel in view of Bitsch further discloses the pressure line of the first bearing is parallel to an outer surface of the angled section or is parallel to an inner surface of the angled section or is parallel to an axial centerline of the angled section (applying paragraph [0015] of Bitsch to Fig. 4 of Patel; 314 of Patel shows parallel inner and outer surfaces and constant thickness on at least the upper radial half of 314).
	Re clm 6, Patel further discloses the bearing unit includes a second rolling-element bearing (left 346, Fig. 4), the second rolling-element bearing including an inner ring and an outer ring that are disposed rotatably with respect to each other about the bearing rotational axis and define a second rolling space between them, and a second plurality of rolling elements in the second rolling space, a pressure line of the second bearing intersecting the bearing rotational axis at a second angle, and wherein the second rolling-element bearing is disposed such that the pressure line of the second bearing intersects the pressure line of the first bearing at a location radially outward of the cylindrical section (pressure lines shown by dashed lines below show they intersect radially outward of 314; see annotated Fig. below).
	 


    PNG
    media_image1.png
    524
    513
    media_image1.png
    Greyscale

Claims 1-6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Versteegh U.S. 2008/0272604 in view of Patel U.S. 2010/0329867 and Bitsch U.S. 2015/0159631.
Versteegh discloses a bearing housing (7, Fig. 1) configured as an end-side cover for a nacelle (9) of a fluid-flow power plant, the bearing housing comprising: a cylindrical section (portion of 7 that interfaces with bearing 31) having an interior; a bearing unit (31) in the interior, and an angled section (oblique portion of 7) extending radially outward from the cylindrical section at a second angle.
Versteegh is silent as to the specifics of the bearing and does not disclose the bearing unit including a first rolling-element bearing having an inner ring and an outer ring rotatably disposed with respect to each other about a bearing rotational axis and defining a rolling space between them, and a first plurality of rolling elements disposed in the rolling space, a pressure line of the first bearing intersecting the bearing rotational axis at a first angle.
Patel teaches a fluid-flow power plant bearing housing comprising a first rolling-element bearing (right 346, Fig. 4) having an inner ring and an outer ring rotatably disposed with respect to each other about a bearing rotational axis and defining a rolling space between them, and a first plurality of rolling elements (rolling elements of right 346) disposed in the rolling space, a pressure line of the first bearing intersecting the bearing rotational axis at a first angle (right row of rollers has a left leaning pressure contact line).
Since both Versteegh and Patel disclose fluid-flow power plants comprising bearings, it would have been obvious to one of ordinary skill in the art to substitute the nondescript bearing of Versteegh with the dual bearing arrangement of Patel to provide a first rolling-element bearing having an inner ring and an outer ring rotatably disposed with respect to each other about a bearing rotational axis and defining a rolling space between them, and a first plurality of rolling elements disposed in the rolling space, a pressure line of the first bearing intersecting the bearing rotational axis at a first angle to achieve the predictable result of radially and axially support the shaft. Furthermore, the dual bearing arrangement allows for a stiffer bearing support while supporting axial loads in both directions.
Versteegh in view of Patel does not disclose the second angle being related to the first angle.
Bitsch teaches the housing comprising angled section (515, Fig. 2) extending radially outward at a second angle relative to first angle of the pressure line of the bearing such that the housing provides an alignment with the force path associated with the bearing ([0015]). Aligning the housing angled section with the force path reduces or eliminates bending stresses on the flange allowing for a more rigid support of the shaft via the first bearing.
It would have been obvious to one of ordinary skill in the art to modify Versteegh in view of Patel and provide the second angle being related to the first angle for the purpose of aligning the housing angled section with the force path to reduce or eliminate bending stresses on the flange allowing for a more rigid support of the shaft via the first bearing.
Re clm 2, the improvement of Bitsch further discloses the first angle is substantially equal to the second angle ([0015]).
Re clm 3, the improvement of Bitsch further discloses the angled section is positioned relative to the first bearing such that the pressure line of the first bearing extends through the angled section ([0015]).
Re clm 4, Versteegh further discloses the angled section has a first end (radially inner end of 7 close to 31) at the cylindrical section and a second end (radially outer end of 7) spaced from the first end, and a flange (at 8) attached to the second end. 
The improvement of Bitsch further discloses the pressure line of the first bearing extends through the first end and the second end ([0015]).
Re clm 5, Versteegh in view of Bitsch further discloses the pressure line of the first bearing is parallel to an outer surface of the angled section or is parallel to an inner surface of the angled section or is parallel to an axial centerline of the angled section (Bitsch discloses the force path is aligned with the seat flange [0015]; both Versteegh and Bitsch disclose angled portions with a constant thickness and the alignment of Bitsch means the pressure line is parallel to each of the outer surface, the inner surface and the centerline).
Re clm 6, the improvement of Patel further discloses the bearing unit includes a second rolling-element bearing (left 346, Fig. 4), the second rolling-element bearing including an inner ring and an outer ring that are disposed rotatably with respect to each other about the bearing rotational axis and define a second rolling space between them, and a second plurality of rolling elements in the second rolling space, a pressure line of the second bearing intersecting the bearing rotational axis at a second angle, and wherein the second rolling-element bearing is disposed such that the pressure line of the second bearing intersects the pressure line of the first bearing at a location radially outward of the cylindrical section (pressure lines shown by dashed lines below show they intersect radially outward of 314; see annotated Fig. below).
Re clm 14, Versteegh discloses a nacelle (9 and/or 10, Fig. 1) for a fluid-flow power plant (Fig. 1) comprising: a nacelle housing (for example, Fig. 9) having a circular end opening (at 8), and the bearing housing according to claim 2 mounted at the end opening to close the opening; wherein the angled section has a first end (radially inner end of 7 at 31) at the cylindrical section and a second end (radially outer end of 7) connected to the circular opening of the nacelle housing (at 8).


Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Versteegh U.S. 2008/0272604 in view of Patel U.S. 2010/0329867 and Bitsch U.S. 2015/0159631 as applied to claim 2 above, and further in view of Andersen U.S. 2011/0142598.
Versteegh in view of Patel and Bitsch discloses all the claimed subject matter as described above.
Re clm 8, Versteegh further discloses the angled section has a first end (radially inner portion of 7 near 31) at the cylindrical section and a second end (radially outer end of 7 near 8) spaced from the first end.
Versteegh does not disclose a plurality of stiffening ribs extend from the cylindrical section to the second end of the angled section.
Andersen teaches a plurality of stiffening ribs (shown between number guide lines of 5 and 8, Fig. 1) that extend from the cylindrical section (at number 5) to the second end of the angled section (8). Stiffening ribs are well-known design features that improve the strength of an element while not significantly increasing the weight of the element.
It would have been obvious to one of ordinary skill in the art to modify Versteegh and provide a plurality of stiffening ribs extend from the cylindrical section to the second end of the angled section for the purpose of improving he strength of an element while not significantly increasing the weight of the element.
Re clm 10, Versteegh in view of Patel and Andersen further discloses an angle between the cylindrical section and one of the plurality of stiffening ribs is based on an angle between the bearing rotational axis and the pressure line of the second bearing (since the angle between the cylindrical section and the stiffening ribs and the angle of the pressure line of the second bearing are constant, they are inherently constrained and thus ‘based’ on one another).

Claims 1-5, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Versteegh U.S. 2008/0272604 in view of Andersen U.S. 2011/0142598 and Bitsch U.S. 2015/0159631.
Re clm 1, Versteegh discloses a bearing housing (7, Fig. 1) configured as an end-side cover for a nacelle (9) of a fluid-flow power plant, the bearing housing comprising: a cylindrical section (portion of 7 that interfaces with bearing 31) having an interior; a bearing unit (31) in the interior, and an angled section (oblique portion of 7) extending radially outward from the cylindrical section at a second angle.
Versteegh is silent as to the specifics of the bearing and does not disclose the bearing unit including a first rolling-element bearing having an inner ring and an outer ring rotatably disposed with respect to each other about a bearing rotational axis and defining a rolling space between them, and a first plurality of rolling elements disposed in the rolling space, a pressure line of the first bearing intersecting the bearing rotational axis at a first angle.
Andersen teaches a fluid-flow power plant comprising a first rolling-element bearing (6, 11 and 12, Fig. 2) having an inner ring (11) and an outer ring (6) rotatably disposed with respect to each other about a bearing rotational axis and defining a rolling space between them, and a first plurality of rolling elements (6) disposed in the rolling space, a pressure line of the first bearing intersecting the bearing rotational axis at a first angle (right row of rollers has a right leaning pressure contact line).
Since both Versteegh and Andersen disclose fluid-flow power plants comprising bearings, it would have been obvious to one of ordinary skill in the art to substitute the nondescript bearing of Versteegh with the double row bearing of Andersen to provide a first rolling-element bearing having an inner ring and an outer ring rotatably disposed with respect to each other about a bearing rotational axis and defining a rolling space between them, and a first plurality of rolling elements disposed in the rolling space, a pressure line of the first bearing intersecting the bearing rotational axis at a first angle to achieve the predictable result of radially and axially support the shaft. Furthermore, the double row bearing allows for a stiffer bearing support while supporting axial loads in both directions.
Versteegh in view of Andersen does not disclose the second angle being related to the first angle.
Bitsch teaches the housing comprising angled section (515, Fig. 2) extending radially outward at a second angle relative to first angle of the pressure line of the bearing such that the housing provides an alignment with the force path associated with the bearing ([0015]). Aligning the housing angled section with the force path reduces or eliminates bending stresses on the flange allowing for a more rigid support of the shaft via the first bearing.
It would have been obvious to one of ordinary skill in the art to modify Versteegh in view of Andersen and provide the second angle being related to the first angle for the purpose of aligning the housing angled section with the force path to reduce or eliminate bending stresses on the flange allowing for a more rigid support of the shaft via the first bearing.
Re clm 2, the improvement of Bitsch further discloses the first angle is substantially equal to the second angle ([0015]).
Re clm 3, the improvement of Bitsch further discloses the angled section is positioned relative to the first bearing such that the pressure line of the first bearing extends through the angled section ([0015]).
Re clm 4, Versteegh further discloses the angled section has a first end (radially inner end of 7 close to 31) at the cylindrical section and a second end (radially outer end of 7) spaced from the first end, and a flange (at 8) attached to the second end. 
The improvement of Bitsch further discloses the pressure line of the first bearing extends through the first end and the second end ([0015]).
Re clm 5, Versteegh in view of Bitsch further discloses the pressure line of the first bearing is parallel to an outer surface of the angled section or is parallel to an inner surface of the angled section or is parallel to an axial centerline of the angled section (Bitsch discloses the force path is aligned with the seat flange [0015]; both Versteegh and Bitsch disclose angled portions with a constant thickness and the alignment of Bitsch means the pressure line is parallel to each of the outer surface, the inner surface and the centerline).
Re clm 8, Versteegh further discloses the angled section has a first end (radially inner portion of 7 near 31) at the cylindrical section and a second end (radially outer end of 7 near 8) spaced from the first end.
Versteegh does not disclose a plurality of stiffening ribs extend from the cylindrical section to the second end of the angled section.
Andersen teaches a plurality of stiffening ribs (shown between number guide lines of 5 and 8, Fig. 1) that extend from the cylindrical section (at number 5) to the second end of the angled section (8). Stiffening ribs are well-known design features that improve the strength of an element while not significantly increasing the weight of the element.
It would have been obvious to one of ordinary skill in the art to modify Versteegh and provide a plurality of stiffening ribs extend from the cylindrical section to the second end of the angled section for the purpose of improving he strength of an element while not significantly increasing the weight of the element.
Re clm 14, Versteegh discloses a nacelle (9 and/or 10, Fig. 1) for a fluid-flow power plant (Fig. 1) comprising: a nacelle housing (for example, Fig. 9) having a circular end opening (at 8), and the bearing housing according to claim 2 mounted at the end opening to close the opening; wherein the angled section has a first end (radially inner end of 7 at 31) at the cylindrical section and a second end (radially outer end of 7) connected to the circular opening of the nacelle housing (at 8).

Allowable Subject Matter
Claims 7, 9 and 11-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/            Primary Examiner, Art Unit 3656